

Exhibit 10.5


FORM OF EMPLOYEE STOCK OPTION GRANT LETTER




Date


 
Name
Street Address
City, State  Zip Code




Dear Name:


American Woodmark Corporation (the “Company”) has granted to you a stock option
to purchase shares of the voting common stock of the Company ("Company
Stock”).  Your stock option is subject to the terms set forth in this letter and
in the American Woodmark Corporation 2004 Amended and Restated Stock Incentive
Plan For Employees (the “Plan”), a copy of which is attached.  Capitalized terms
that are not defined in this letter shall have the meaning assigned to them
under the Plan.  Your stock option is a Nonstatutory Stock Option, which means
that it is not eligible for special income tax treatment under the Internal
Revenue Code.


The terms of your stock option are as follows:


I.  
In consideration of your agreements contained in this letter, the Company hereby
grants you an option (the “Option”) to purchase from the Company ___ shares of
the Company Stock at a price of $________ per share. The option price is the
Fair Market Value of Company Stock on ___________, the date on which the Option
was granted (the “Date of Grant”).



II.  
Your Option shall be in effect from ___________ to ___________, (the “Effective
Term” of the Option).  Your Option may be exercised as follows:



A.  
On the first anniversary date of the Date of Grant, the Option may be exercised
for up to 33 1/3% of the number of shares of Company Stock indicated in Section
I above.  An additional 33 1/3% of the number of shares of Company Stock shall
become exercisable on the second anniversary of the Date of Grant, and the
remaining shares of Company Stock shall become exercisable on the third
anniversary of the Date of Grant.  You must be an employee of the Company on or
after an anniversary date in order to be able to exercise the number of shares
that became exercisable on that anniversary date.  The Option shall cease to be
exercisable after ____________.



B.  
In the event of a Change of Control, if, at any time on or after the date of the
Change of Control, either (i) your employment with the Company or any successor
of the Company or parent or other affiliate thereof is involuntarily terminated
by the Company (or any such successor or parent or affiliate) without cause or
(ii) you voluntarily terminate your employment with the Company (or any such
successor or parent or affiliate) for Good Reason, all shares which have been
granted but are not exercisable on the date of such termination per the
provisions of Section II.  A. above will become exercisable on the date of such
termination.



For purposes of applying this section B., cause, good reason and Change of
Control are defined as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
Cause: Your neglect of your duty which is not corrected after 90 days’ written
notice thereof; your misconduct, malfeasance, fraud or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or your conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude.


Good Reason: The occurrence of any of the following conditions without your
written consent: a reduction in your base salary; you are not in good faith
considered for an annual cash bonus; you are not in good faith considered for
other benefits that are afforded generally by the Company from time to time to
its senior personnel; the relocation of your place of your employment to a
location further than 50 miles from your current place of employment; or a
substantial diminution in your working conditions or management
responsibilities, other than on account of disability.
 
 
Change of Control: The occurrence of any of the following:


 
(i)
The acquisition by any unrelated person of beneficial ownership (as that term is
used for purposes of the Securities Exchange Act of 1934) of 50% or more of the
then outstanding shares of common stock of the Company or the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors.  The term “unrelated person” means any
person other than (x) the Company and its Subsidiaries, (y) an employee benefit
plan or trust of the Company or its Subsidiaries, and (z) a person who acquires
stock of the Company pursuant to an agreement with the Company that is approved
by the Board in advance of the acquisition, unless the acquisition results in a
Change of Control pursuant to subsection (ii) below.  For purposes of this
subsection, a “person” means an individual, entity or group, as that term is
used for purposes of the Act.



 
(ii)
Any tender or exchange offer, merger or other business combination, sale of
assets or any combination of the foregoing transactions, and the Company is not
the surviving corporation.



(iii)           A liquidation of the Company.


C.  
Except as otherwise provided in this letter, the Option may be exercised during
your lifetime only by you and only while you are an employee of the Company.  If
you cease to be an employee for any reason other than your death or disability,
you may exercise the Option within one year afterward, to the extent it was
exercisable on the date you ceased to be an employee. For this purpose, one year
after you ceased to be an employee is defined as one year after the last day for
which you are entitled to receive compensation for services rendered to the
Company.



D.  
If you should die before having fully exercised the Option, your executor,
administrator, or any person or persons acquiring the Option directly from you
by bequest or inheritance may exercise the Option at any time within one year
after your death to the extent it was exercisable on the date of your death.



E.  
If your employment terminates by reason of your disability (within the meaning
of Section 105 (d) (4) of the Internal Revenue Code), the Option may be
exercised within one year of your termination of employment to the extent it was
exercisable on the date of your termination of employment.



Each provision of this Section II is subject to the condition that in no event
may the Option be exercised after the expiration of the Effective Term of the
Option.
 
 
 

--------------------------------------------------------------------------------

 
 
III.  
You may exercise the Option in any manner permitted in the Plan, except that you
may not elect to have shares of Company Stock withheld from your Option to pay
the exercise price of the Option.



IV.  
You agree, as a condition of receiving an Option, to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all
Applicable Withholding Taxes with respect to the Option.  You may elect to have
shares of Company Stock that are subject to the Option (valued at Fair Market
Value on the date of exercise) withheld in payment of any or all Applicable
Withholding Taxes.  Until the Applicable Withholding Taxes have been paid or
arrangements satisfactory to the Company have been made, no stock certificates
will be issued to you.



V.  
This Option is not transferable by you except by will or by the laws of descent
and distribution.



VI.  
In the event of changes in the structure of the Company, appropriate adjustments
will be made according to the Plan.



VII.  
In consideration of the grant of this Option, you agree that you will comply
with such lawful conditions as the Board of Directors or the Compensation
Committee may impose on the exercise of the Option, and will perform such duties
as may be assigned from time to time by the Board of Directors or by the
executive officers of the Company operating under the authority of the Board;
provided, however, that the provisions of this sentence shall not be interpreted
as affecting the right of the Company to terminate your employment at any time.



VIII.  
You agree to notify the Company if any of the shares acquired pursuant to the
exercise of this Option are sold or otherwise disposed of outside of the safe
harbor trading period, as defined by the Company.



Attached to this letter is the following: (1) a second copy of this letter and
(2) a copy of the Plan.  Please sign the second copy of this letter and return
it to Jon Wolk, Vice President of Finance & CFO, American Woodmark Corporation,
3102 Shawnee Drive, Winchester, VA 22601, to acknowledge your acceptance of the
terms of this Option and receipt of the foregoing documents.


Before exercising this Option, please contact the Chief Financial Officer of the
Company to receive the proper Notice of Exercise form, and any additional
information that may be required or appropriate in relation to the exercise of
this Option.


Your signature and return of a copy of this letter shall be deemed as your
understanding and acceptance to the terms and conditions pertaining to this
Option as outlined in this letter and the attached Plan description.


American Woodmark Corporation








Kent B. Guichard
Chairman and Chief Executive Officer






Agreed to:


By ____________________________
